Citation Nr: 1639555	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased rating for internal derangement of the right knee, rated as 20 percent disabling prior to August 27, 2015, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1978 to December 1982.
      
These matters are before the Board of Veterans' Appeals on appeal from a November 2010 rating decision by the Nashville, Tennessee RO.  In January 2015, a hearing was held before the undersigned.  The case was remanded in June 2015 for additional development.  

The issue of entitlement to an increased rating for arthritis of the right knee was referred to the Agency of Original Jurisdiction (AOJ) in the June 2015 remand, as the Veteran's representative had raised the issue in the January 2015 hearing.  [As explained to the Veteran's representative during the 2015 hearing, the Veteran had only appealed (and the AOJ had only addressed on appeal) the subluxation rating with respect to the right knee.  The November 2010 rating decision on appeal had also awarded a separate 10 percent rating under Diagnostic Code 5260 for arthritis of the right knee; however, the Veteran specifically limited his knee appeal to the subluxation rating.]  This referred issue was noted in a November 2015 memo by the Appeals Management Center documented in the virtual file and will not be addressed further herein.  The AOJ is requested to take all appropriate action with respect to the referred claim for a higher rating for right knee arthritis under Code 5260.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's internal derangement of the right knee has been manifested by severe recurrent subluxation.

2.  Since March 16, 2012, following partial meniscectomy of the right knee, the Veteran has suffered from symptomatic removal of semilunar cartilage.



CONCLUSIONS OF LAW

1.  Prior to August 27, 2015, the criteria for an increased 30 percent rating for internal derangement of the right knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§3.102, 3.321, 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  Throughout the appeal, the Veteran's 30 percent rating under DC 5257 is the highest available rating under this code; an extraschedular rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§3.102, 3.321, 4.71a, DC 5257 (2015).

3.  Since March 16, 2012, the criteria for a separate 10 percent rating for symptomatic removal of semilunar cartilage have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§3.102, 3.321, 4.71a, DC 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The August 2015 VA examination, noted that the evidence of record had been reviewed and addressed the Veteran's history of recurrent dislocation and; all necessary joint stability testing was performed; his symptoms of effusion were noted; and the examiner described the functional impact of the right knee disability.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

In this case, as explained in the Introduction, above, the Board cannot include in its review the Veteran's (more recent) claim of entitlement to a rating in excess of 10 percent for right knee arthritis.  That issue has not yet been adjudicated by the RO, and thus is not ripe for Board review.  

The Veteran's internal derangement of the right knee has been rated as 20 percent disabling until August 27, 2015, and as 30 percent disabling thereafter, pursuant to DC 5257, which pertains to recurrent subluxation and lateral instability.  38 C.F.R. § 4.71a, DC 5257.   Under DC 5257, moderate recurrent subluxation or lateral instability is rated as 20 percent disabling and severe as 30 percent disabling.  

Turning to the evidence of record, VA treatment records reflect that in August 2010, the Veteran reported a dislocation of his right knee.

On September 2010 VA examination, the Veteran reported right knee symptoms to include deformity, giving way, instability, pain, stiffness, weakness, incoordination, constant effusions, swelling, and tenderness.  He used a brace frequently.  He was able to stand for 15-30 minutes and walk about half a mile.  Physical findings included bony joint enlargement, crepitus, effusion, tenderness, instability, and abnormal motion.  There was moderate medial/lateral instability.  The type of patellar abnormality was moderate dislocation/subluxation.  Range of motion of the knee was 0 to 140 degrees.  There was pain on repetitive testing but no additional limitation.  There was no abnormal weightbearing.  It was noted that the Veteran retired from his position as a truck driver in 2007 due to his insulin dependent diabetes.  His knee had significant effects on his usual occupation in terms of decreased mobility, lack of stamina, and pain.  He was assessed to suffer from very severe osteoarthritis and internal derangement of the right knee.

VA treatment records reflect that in January 2011, the Veteran was fitted for a new knee brace.  He was walking an antalgic gait.  In January 2012, he had chronic right knee pain that had worsened in the previous three days since hearing his knee pop.  The knee was a little bit more swollen and there was pain on movement.  Examination showed right knee small to moderate effusion and a stable joint.  The impression was chronic right knee pain due to degenerative joint disease and remote meniscal tear.  The Veteran underwent a partial meniscectomy in March 2012.  In June 2012, the Veteran suffered an acute knee injury.  There was effusion throughout the knee.  There was tenderness over the medial joint line.  The assessment was possible meniscal tear, severe osteoarthritis.  In July 2012, there was full range of motion of the knee.  There was crepitus and edema.  Drawer testing was negative.

On August 2015 VA examination, the Veteran reported having dislocated his knee about twenty times since his initial service injury.  He experienced daily pain treated with pain medication daily.  Range of motion of the knee was 0 to 125.  On repetitive testing, flexion was limited to 115 degrees.  On repetitive testing of the Veteran's range of motion of the knee, there was pain, weakness, and lack of endurance.  Because the examination was not being conducted during a flare, an estimation of additional limitations on flare-up could not be stated.  There was evidence of pain on weightbearing.  Range of motion of the left knee was normal.  Muscle testing of the right knee was 4/5.  Joint instability testing revealed medial instability 1+, but otherwise normal stability testing.  It was noted that there was recurrent patellar dislocation that was severe.  The functional impact of the Veteran's knee disability resulted in not being about to stand or walk for more than 15 minutes without having to sit and rest.

In this case, the Board finds that prior to August 27, 2015, the Veteran is entitled to an increased 30 percent rating for severe subluxation of the right knee.  Such is the case because prior to that time, the medical evidence showed recurrent dislocation of the patella, to include August 2010 dislocation of the knee.  The Veteran has reported ongoing dislocation of the knee throughout the appeal period.  While the 2010 VA examiner described the Veteran's patellar subluxation and instability as moderate in degree, when taking into consideration the number of dislocations the Veteran has experienced during the appeal period and resulting functional limitations, as well as the Veteran's frequent use of a knee brace for stability, the Board finds that his knee disability has approximated a severe, rather than moderate, right knee disability as contemplated by DC 5257, throughout the appeal period.  Significantly, there was not one point during the appeal period when the Veteran's right subluxation noticeably worsened.  The Board notes that a 30 percent rating is the highest available under this diagnostic code.  

The Board finds that a separate rating is not warranted pursuant to DC 5258, which pertains to dislocated semilunar cartilage.  While the Veteran did undergo a partial lateral meniscectomy, there is no evidence of frequent episodes of "locking."  Neither VA examination, conducted prior to and following the Veteran's meniscectomy, showed evidence of an inability to straighten the knee, or, locking.  Such has not been reported or shown in either the VA or private treatment records.  Therefore, the criteria for a rating under DC 5258 have not been met.

With regard to DC 5259, the Board finds that since March 16, 2012, when the Veteran underwent a partial meniscectomy, he is entitled to a separate 10 percent rating for symptoms related to the removal of semilunar cartilage, to include effusion and joint line tenderness.  

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected disability.  Rather, the Veteran reported on VA examination that he retired due to his diabetes mellitus.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes, to include related to factors such as locking of the joint and ankylosis, however, the Veteran has not demonstrated these symptoms.  Stability testing has been either normal or only mildly impaired.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule, to include the notations and findings of functional loss by the respective VA examiners.   Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to August 27, 2015, an increased 30 percent rating for right knee subluxation is granted, subject to the laws governing the award of monetary benefits.

Throughout the appeal period, a rating in excess of 30 percent rating for right knee subluxation is denied.

Since March 16, 2013, a separate 10 percent rating for symptomatic removal of semilunar cartilage is granted, subject to the laws governing the award of monetary benefits.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


